DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-18 in the reply filed on June 10, 2022, is acknowledged. 
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by International Patent Appl. Publ. No. WO 2006/136929 A1 to Williams, et al. (hereinafter “Williams”). 
Regarding claim 11, Williams teaches a method of fabricating a single crystal CVD diamond material according to claim 1 (see, e.g., the Abstract, Figs. 1-3, and entire reference, including p. 37, l. 32 to p. 40, l. 30 which specifically teach that the birefringence is less than 1×10-5 over areas greater than 15×15 mm), the method comprising:  
preparing a plurality of single crystal diamond substrates by mechanically processing the substrates and then etching the substrates to remove mechanical processing damage (see, e.g., p. 27, l. 21 to p. 28, l. 24 which teach preparing a plurality of single crystal diamond substrates; see also p. 60, l. 8 to p. 62, l. 3 which teach that the substrate is prepared by mechanical sawing, lapping, and polishing followed by an in-situ plasma etch),
wherein a growth surface of each substrate has a density of defects such that surface etch features related to defects formed by a revealing plasma etch is below 5×103/mm2 (see, e.g., p. 27, l. 21 to p. 28, l. 24 and p. 60, l. 8 to p. 62, l. 3 which teach that the growth surface is prepared such that it has a density of defects below 5×103/mm2 formed by a revealing plasma); 
growing a first layer of single crystal CVD diamond material on the growth surface of each single crystal diamond substrate (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27 which teach growing a first layer (1) of single crystal CVD diamond on the growth surface of the HPHT diamond substrates), and
growing a second layer of single crystal CVD diamond material on the first layer of single crystal CVD diamond material (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27 which teach growing a second layer (2) of single crystal CVD diamond on the first layer (1)),
wherein the second layer of single crystal CVD diamond material is grown under higher nitrogen conditions than the first layer of single crystal CVD diamond material (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27, including specifically Table 5 which teaches that the first layer has a nitrogen concentration of essentially 0 ppm while the second layer has a nitrogen concentration of 0.3  to 5 ppm))
Regarding claim 12, Williams teaches that the first layer of single crystal CVD diamond material is grown with a synthesis atmosphere containing less than 5 ppm, 3 ppm, 1 ppm, or 0.8 ppm of nitrogen (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27, including specifically Table 5 which teaches that the first layer has a nitrogen concentration of essentially 0 ppm).
Regarding claim 14, Williams teaches that the first layer is grown to a thickness of at least 5 micrometres (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27 which teach that the total thickness of the CVD material deposited was 1 mm; furthermore, since the relative dimensions in Fig. 3 are preserved, the total height of the deposited layer in the printed image is measured to be 4.2 cm while the 1st stage has a height of 0.2 cm which means that the thickness of the first layer is (0.2/4.2) × 1 mm = 47.6 m which falls within the claimed range).  
Regarding claim 15, Williams teaches that the first layer is grown to a thickness of no more than 200 micrometres (see, e.g., p. 27, ll. 17-19 which teaches that in one embodiment the diamond layer has a thickness of greater than 0.1 mm (i.e., 100 m) which, for a total film thickness of just greater than 0.1 mm, necessarily means that the first layer is grown to a thickness of no more than 200 m).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams. 
Regarding claim 13, Williams teaches that the second layer of single crystal CVD diamond material is grown with a synthesis atmosphere containing more than 5 ppm, 7 ppm 10 mm, 15 ppm, 20 ppm, or 30 ppm of nitrogen (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27, including specifically Table 5 which teach that layer (4) is comprised of 5 ppm of nitrogen).  It is noted that although a concentration of 5 ppm is not more than 5 ppm as claimed, it is infinitely close to the claimed lower limit that the resulting diamond layer would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).
Regarding claim 16, Williams teaches that the second layer of single crystal CVD diamond material is yellow or brown (see, e.g., Example 2 at p. 69, l. 12 to p. 71, l. 4 which teach an embodiment in which a first layer grown without nitrogen as a dopant is colorless while the second layer which includes nitrogen as a dopant is colored brown; alternatively, in p. 68, l. 30 to p. 69, l. 10 Williams further teaches that too little boron relative to nitrogen produces brown material and too much boron relative to nitrogen produces blue material; accordingly, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ratio of boron to nitrogen necessary to produce a yellow or brown colored diamond material for a particular application).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of International Patent Appl. Publ. No. WO 2010/149779 to Twitchen, et al. (“Twitchen”). 
Regarding claim 17, Williams does not explicitly teach that the second layer of single crystal CVD diamond material is irradiated to produce a blue coloured material.  However, in Fig. 1 and p. 8, ll. 11-27 as well as elsewhere throughout the entire reference Twitchen teaches that a CVD diamond material may be irradiated with electrons in order to introduce isolated vacancies into the diamond material such that the diamond material becomes blue in color.  Thus, a person of ordinary skill in the art would look to the teachings of Twitchen and would be motivated to irradiate the CVD diamond material of Williams with electrons in order to produce a blue colored diamond for a particular application.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of International Patent Appl. Publ. No. WO 2010/149775 to Twitchen, et al. (“Twitchen II”). 
Regarding claim 18, Williams does not explicitly teach that the second layer of single crystal CVD diamond material is irradiated and annealed to produce a pink coloured material.  However, in p. 6, ll. 1-35, p. 15, ll. 13-24, and p. 30, l. 25 to p. 32, l. 3 as well as elsewhere throughout the entire reference Twitchen II teaches that a CVD diamond material may be irradiated with electrons in order to produce isolated vacancies and then annealed for a predetermined time period in order to convert at least some of the vacancies to NV centers which are responsible for producing a pink color.  In Table 4 Twitchen II further teaches that the irradiation dose and annealing time may be optimized in order to produce a diamond material having a pale pink color.  Thus, a person of ordinary skill in the art would look to the teachings of Twitchen II and would be motivated to irradiate and anneal the CVD diamond material of Williams in order to produce a pale pink colored diamond for a particular application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714